DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6-7, 15 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/14/21. Applicant indicated that claim 7 is encompassed by Fig. 4. However, claim 7 is withdrawn as it is directed to the nonelected species of Fig. 5. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “a first baffle piece” and “a second baffle piece”, and it is unclear whether the limitations are the same as the identical elements in claim 2, or establish new limitations.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-14 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsia et al. (US4798515) (“Hsia”).

    PNG
    media_image1.png
    559
    605
    media_image1.png
    Greyscale

Regarding claim 1, Hsia teaches (Figs. 6A-F) an airfoil comprising: an airfoil section (600) having an airfoil wall defining a leading end (see annotated figure), a trailing end (see annotated figure), and first and second convex sides (see annotated figure) joining the leading end and the trailing end, the first and second convex sides spanning in a longitudinal direction between first and second ends (608, 614), the first and second convex sides defining lateral bounds of an internal core cavity (606), and the first and second convex sides converging toward each other at each of the first and second ends such that the internal core cavity constricts at the first and second ends (see Figs. 6B and 6E, for example); 
Regarding claim 2, Hsia teaches (Figs. 6A-F) the multi-piece baffle includes a first baffle piece (624) and a second baffle piece (626) that longitudinally overlaps with the first baffle piece (see Fig. 6A).
Regarding claim 3, Hsia teaches (Figs. 6A-F) the first and second baffle pieces include complementary baffle surfaces that meet at a sloped interface (see Fig. 7) in the internal core cavity.
Regarding claim 4, Hsia teaches (Figs. 6A-F) the sloped interface slopes from the second convex side to the first convex side (the sloped surface spans between the two sides). 
Regarding claim 5, Hsia teaches (Figs. 6A-F) the complementary baffle surfaces are planar (see Fig. 6A).
Regarding claim 8, Hsia teaches (Figs. 6A-6F) the multi-piece baffle includes a first baffle piece (624) and a second baffle piece (626), the first and second baffle pieces include side surfaces (see Fig. 7), the side surface of the first baffle piece is complementary to a the second convex side (see Fig. 7), and the side surface of the second baffle is complementary to the first convex side (see Fig. 7). 
Hsia teaches each baffle piece is complementary to each convex side, and thus reads on the limitations in claim 8.
Regarding claim 9, Hsia teaches (Figs. 6A-F) the airfoil section includes a rib (see Fig. 3 element 306) connecting the first and second convex sides, the rib partitioning the internal core cavity into an aft cavity and a forward cavity (see Fig. 3) adjacent the leading end, and the multi-piece baffle is in the forward cavity (see Fig. 6A).
Regarding claim 10, Hsia teaches (Figs. 6A-F) the converging of the first and second convex sides toward each other at each of the first and second ends forms first and second narrowed openings (602, 604) at the first and second ends, the multi-piece baffle includes a first baffle piece and a second baffle piece (624, 626), the first baffle piece fits through the first narrowed opening (see the arrow in Fig. 6A), and the second baffle piece fits through the second narrowed opening (see the arrow in Fig. 6A). 
Regarding claim 11, Hsia teaches the identical elements of claim 1, and further teaches (Fig. 1) a gas turbine engine comprising: a compressor section (116); a combustor (134, 136) in fluid 
Regarding claims 12-14 and 16-17, the claims are substantially identical to claims 2, 3, 5, 8 and 9, and are taught by Hsia in an identical manner. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON A CORDAY whose telephone number is (571)272-0383.  The examiner can normally be reached on M-F 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMERON A CORDAY/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745